                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



BOBBY C.,1                                                               Case No. 6:18-cv-01944-SB

                       Plaintiff,                                          OPINION AND ORDER

               v.

ANDREW M. SAUL, Commissioner of Social
Security,

                       Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Bobby C. (“Plaintiff”) brings this appeal challenging the Commissioner of the Social

Security Administration’s (“Commissioner”) denial of his application for Supplemental Security

Income (“SSI”) under Title XVI of the Social Security Act. The Court has jurisdiction to hear

Plaintiff’s appeal pursuant to 42 U.S.C. § 1383(c)(3), which incorporates the review provisions

of 42 U.S.C. § 405(g). For the reasons explained below, the Court reverses the Commissioner’s

decision and remands this case for further proceedings.


       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. When applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
                                   STANDARD OF REVIEW

       The district court may set aside a denial of benefits only if the Commissioner’s findings

are “‘not supported by substantial evidence or [are] based on legal error.’” Bray v. Comm’r Soc.

Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d

880, 882 (9th Cir. 2006)). Substantial evidence is defined as “‘more than a mere scintilla [of

evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035,

1039 (9th Cir. 1995)).

       The district court “cannot affirm the Commissioner’s decision ‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

2001) (quoting Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)). Instead, the district court

must consider the entire record, weighing the evidence that both supports and detracts from the

Commissioner’s conclusions. Id. Where the record as a whole can support either a grant or a

denial of Social Security benefits, the district court “‘may not substitute [its] judgment for the

[Commissioner’s].’” Bray, 554 F.3d at 1222 (quoting Massachi v. Astrue, 486 F.3d 1149, 1152

(9th Cir. 2007)).

                                         BACKGROUND

I.     PLAINTIFF’S APPLICATION

       Plaintiff was born in September 1966, making him forty-seven years old on May 13,

2014, the day he filed his protective application.2 (Tr. 15, 26.) Plaintiff has a “limited education”

and no past relevant work experience. (Tr. 26, 39, 237.) In his SSI application, Plaintiff alleges


       2
         “[T]he earliest an SSI claimant can obtain benefits is the month after which he filed his
application[.]” Schiller v. Colvin, No. 12-771-AA, 2013 WL 3874044, at *1 n.1 (D. Or. July 23,
2013) (citation omitted).

PAGE 2 – OPINION AND ORDER
disability due to an amputation below the right knee, a learning disorder, and anxiety. (Tr. 58,

76.)

       The Commissioner denied Plaintiff’s SSI application initially and upon reconsideration,

and on July 14, 2015, Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”).

(Tr. 15.) Plaintiff and a vocational expert (“VE”) appeared and testified at an administrative

hearing held on September 20, 2017. (Tr. 37-56.) On October 2, 2017, the ALJ issued a written

decision denying Plaintiff’s SSI application. (Tr. 15-27.) Plaintiff now seeks judicial review of

that decision.

II.    THE SEQUENTIAL ANALYSIS

       A claimant is considered disabled if he or she is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which . . . has lasted or can be expected to last for a continuous period of not less than 12

months[.]” 42 U.S.C. § 423(d)(1)(A). “Social Security Regulations set out a five-step sequential

process for determining whether an applicant is disabled within the meaning of the Social

Security Act.” Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five

steps are: (1) whether the claimant is currently engaged in any substantial gainful activity; (2)

whether the claimant has a severe impairment; (3) whether the impairment meets or equals a

listed impairment; (4) whether the claimant can return to any past relevant work; and (5) whether

the claimant is capable of performing other work that exists in significant numbers in the

national economy. Id. at 724-25. The claimant bears the burden of proof for the first four steps.

Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001). If the claimant fails to meet the

burden at any of those steps, the claimant is not disabled. Id.; Bowen v. Yuckert, 482 U.S. 137,

140-41 (1987).



PAGE 3 – OPINION AND ORDER
       The Commissioner bears the burden of proof at step five of the sequential analysis, where

the Commissioner must show the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Tackett, 180 F.3d at 1100. If the Commissioner

fails to meet this burden, the claimant is disabled. Bustamante, 262 F.3d at 954 (citations

omitted).

III.   THE ALJ’S DECISION

       The ALJ applied the five-step sequential evaluation process to determine if Plaintiff is

disabled. (Tr. 15-27.) At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since May 13, 2014, the day he filed his protective application.

(Tr. 17.) At step two, the ALJ determined that Plaintiff suffered from the following severe

impairments: “[B]elow the knee amputation right lower extremity, other arthropathies, borderline

intellectual functioning (BIF), and affective disorder.” (Tr. 17.) At step three, the ALJ concluded

that Plaintiff did not have an impairment that meets or equals a listed impairment. (Tr. 18.) The

ALJ then concluded that Plaintiff had the residual functional capacity (“RFC”) to perform light

work, subject to the following limitations: (1) Plaintiff can perform “simple, routine tasks with a

SVP [of] 1-2,” (2) Plaintiff can occasionally balance, kneel, crouch, crawl, climb ramps and

stairs, and “reach overhead with [his] right upper extremity,” (3) Plaintiff can stoop without

limitation, (4) Plaintiff can never “push/pull with [his] right lower extremity,” (5) Plaintiff can

never climb ladders, ropes, or scaffolds, (6) Plaintiff needs to avoid exposure to workplace

hazards, (7) Plaintiff can “push/pull frequently with [his] right upper extremity,” (8) Plaintiff can

“sit for 6/8 hours” during an eight-hour workday, (9) Plaintiff can “stand/walk for 4/8 hours”

during an eight-hour workday, and (10) Plaintiff can “lift/carry 20 pounds occasionally and 10

pounds frequently.” (Tr. 20.) At step four, the ALJ concluded that Plaintiff had no past relevant
PAGE 4 – OPINION AND ORDER
work experience. (Tr. 26.) At step five, the ALJ concluded that Plaintiff was not disabled

because a significant number of jobs existed in the national economy that he could perform,

including work as a ticket taker, information clerk, production assembler, and small products

assembler. (Tr. 26.)

                                          DISCUSSION

       In this appeal, Plaintiff argues that the ALJ erred by: (1) failing to provide any reason for

rejecting the non-examining state agency physicians’ opinion that “a hand-held assistive device

is medically required,” (2) failing to provide a legally sufficient reason for discounting the

consultative examiner’s opinion that Plaintiff’s cane is a “medical necessity,” and (3) failing to

provide legally sufficient reasons for discounting the opinions of the non-examining state agency

psychologists. (Pl.’s Opening Br. at 4-7.) As explained below, the Court concludes that the

ALJ’s decision is based on harmful legal error and not supported by substantial evidence in the

record. Accordingly, the Court remands this case for further proceedings consistent with this

opinion.3

I.     APPLICABLE LAW

       “There are three types of medical opinions in social security cases: those from treating

physicians, examining physicians, and non-examining physicians.” Valentine v. Comm’r Soc.

Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009) (citation omitted). In the event “a treating or

examining physician’s opinion is contradicted by another doctor, the ‘[ALJ] must determine

credibility and resolve the conflict.’” Id. (citation omitted). “An ALJ may only reject a treating

physician’s contradicted opinions by providing ‘specific and legitimate reasons that are


       3
         Plaintiff acknowledges that a remand for further proceedings, as opposed to a remand
for benefits, is appropriate here. (See Pl.’s Opening Br. at 5, 7, explaining that “[t]he ALJ’s
decision must be remanded for further consideration”).

PAGE 5 – OPINION AND ORDER
supported by substantial evidence.’” Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014)

(citation omitted).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.’” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting

Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)). Merely stating conclusions is insufficient:

“The ALJ must do more than state conclusions. He must set forth his own interpretations and

explain why they, rather than the doctors’, are correct.” Id. “[A]n ALJ errs when he rejects a

medical opinion or assigns it little weight while doing nothing more than ignoring it, asserting

without explanation that another medical opinion is more persuasive, or criticizing it with

boilerplate language that fails to offer a substantive basis for his conclusion.” Id. at 1012-13

(citation omitted).

II.    ANALYSIS

       A.      Plaintiff’s Physical Impairments

       Plaintiff challenges the ALJ’s assessment of the opinions provided by, among others, the

non-examining state agency physicians, Peter Bernardo, M.D. (“Dr. Bernardo”) and Neal Berner,

M.D. (“Dr. Berner”). Drs. Berner and Bernardo’s opinions conflict in certain respects with the

opinion of the consultative examiner, Jonathan Harrison, M.D. (“Dr. Harrison”).4 The ALJ


       4
          Drs. Berner and Bernardo determined that Plaintiff can sit for six hours during an eight-
hour workday, can engage in occasional climbing of ramps and stairs, and can never climb
ladders, ropes, or scaffolds. (Tr. 70, 88-89.) By contrast, Dr. Harrison determined that Plaintiff
does not have a “[m]aximum sitting capacity,” and that Plaintiff can “frequently climb.”
(Tr. 414.) Dr. Berner’s opinion also conflicts with Dr. Bernardo’s opinion. Dr. Bernardo opined
that Plaintiff can occasionally kneel, crouch, or crawl. (Tr. 89.) Dr. Berner, on the other hand,
opined that Plaintiff can never kneel, crouch, or crawl. (Tr. 70.) The postural limitations in the
ALJ’s RFC are consistent with Dr. Bernardo’s opinion and inconsistent with Dr. Berner’s. (See
Tr. 20.)

PAGE 6 – OPINION AND ORDER
therefore needed to provide specific and legitimate reasons for rejecting Drs. Berner and

Bernardo’s opinions. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir.

2004) (“[I]n the case of a conflict ‘the ALJ must give specific, legitimate reasons for

disregarding the opinion of the treating physician.’”) (citation omitted); Kilian v. Barnhart, 226

F. App’x 666, 668 (9th Cir. 2007) (“Kilian’s contention that the ALJ erred when he discounted

her treating physician’s opinion is flawed because the treating physician’s opinion conflicted

with that of a nonexamining physician, and the ALJ supported his decision with specific and

legitimate reasons.”). As explained below, the Court finds that the ALJ committed reversible

error.

         Drs. Berner and Bernardo reviewed Plaintiff’s medical records and provided opinions on

Plaintiff’s work-related limitations. Drs. Berner and Bernardo’s opinions regarding Plaintiff’s

postural limitations were based on Plaintiff’s “need for” an assistive device. (Tr. 70, 89.) The

ALJ assigned “[g]reat weight” to Drs. Berner and Bernardo’s opinions, finding them “consistent

with the nature of [Plaintiff’s] physical impairment, the medical evidence of record, and

[Plaintiff’s] daily activities.” (Tr. 23.) The ALJ did not provide any reasons for rejecting these

opinions.

         Plaintiff argues that the ALJ committed a harmful error here because the ALJ assigned

great weight to Drs. Berner and Bernardo’s opinions but failed to formulate an RFC that

accounted for Drs. Berner and Bernardo’s opinion that Plaintiff needs an assistive device. See

generally Valentine, 574 F.3d at 690 (“The hypothetical an ALJ poses to a vocational expert,

which derives from the RFC, must set out all the limitations and restrictions of the particular

claimant.’ Thus, an RFC that fails to take into account a claimant’s limitations is defective.”)

(citation omitted).



PAGE 7 – OPINION AND ORDER
        The Commissioner acknowledges that the ALJ “failed to specifically address”

Drs. Berner and Bernardo’s opinion that Plaintiff needs an assistive device. (Def.’s Br. at 5.) The

Commissioner, however, argues that the error was harmless because the ALJ gave a legally

sufficient reason for discounting Dr. Harrison’s opinion that Plaintiff needs a cane. The Court

disagrees.

        Like Drs. Berner and Bernardo, the ALJ assigned “great weight” to Dr. Harrison’s

opinion, finding it “consistent with the extensive, objective examination that was unremarkable

for any significant problems and the limited medical treatment record, suggesting minimal

functional issues.” (Tr. 23.) The ALJ, however, discounted Dr. Harrison’s opinion that “a cane

was medically necessary” because, according to the ALJ, Plaintiff “denied using” a cane.

(Tr. 23.)

        During the September 2017 hearing before the ALJ, Plaintiff explained that he “use[s] the

cane because [he] get[s] lots of sores and blisters” on his leg due to his prosthetic, and that he

arrived without his cane because he “left it at the camp.” (Tr. 47.) Contrary to the ALJ’s finding,

Plaintiff did not deny that he uses a cane. In fact, the record clearly reflects Plaintiff’s use of his

cane. When Plaintiff completed his adult function report on July 5, 2014, he reported that he uses

a cane and crutches. (Tr. 265; see also Tr. 359, reflecting that on October 18, 2013, about seven

months before the protective filing date, Oregon Department of Corrections medical personnel

“encouraged” Plaintiff “to use crutches” because the skin on his leg had “rubbed off” and was

“bright pink and tender”; Tr. 539, noting on July 29, 2015, that Plaintiff had “healing blisters”

and “numerous pink satellite lesions”). Further, when Dr. Harrison examined Plaintiff on

October 18, 2014, Plaintiff “walk[ed] with a cane on the right side and demonstrate[d] a

moderate to severe limp[.]” (Tr. 412.)



PAGE 8 – OPINION AND ORDER
       The Commissioner argues that other record evidence supports the ALJ’s decision to

reject Dr. Harrison’s opinion (and by consequence, Dr. Berner and Bernardo’s opinion) that

Plaintiff needs an assistive device. (Def.’s Br. at 4.) In support of this argument, the

Commissioner notes that certain records from 2015 to 2017 fail to reflect that Plaintiff used a

cane. (Def.’s Br. at 4.) However, Plaintiff’s records also reflect that he was encouraged to use an

assistive device to help alleviate pressure and combat the pain and sensitivity caused by his

prosthetic leg. (See Tr. 359.) Importantly, the record also reflects that Plaintiff continues to suffer

from “raw skin on [his leg]” and “lots of sores and blisters.” (Tr. 47, 498.) Thus, substantial

evidence does not support the ALJ’s finding that Plaintiff does not require an assistive device.

       For these reasons, the Court concludes that the ALJ failed to give a legally sufficient

reason for discounting Dr. Harrison’s opinion that a cane is medically necessary, and therefore

the ALJ committed a harmful error when he failed to provide any reason for discounting

Drs. Berner and Bernardo’s opinion that Plaintiff requires a handheld assistive device. See

Coleman v. Colvin, No. 14-7991, 2015 WL 2415447, at *6 (C.D. Cal. May 20, 2015) (“Based on

the foregoing, the ALJ failed to provide legally sufficient reasons for not including Dr. Taylor’s

finding regarding plaintiff’s need for a cane in her RFC determination. Remand is warranted.”);

see also Shultz v. Berryhill, No. 17-cv-1823, 2018 WL 4680052, at *5 (S.D. Cal. Sept. 28, 2018)

(“‘If a claimant has a genuine medical need for a cane, such a limitation should be included in

any hypothetical questioning of the VE.’”) (citation omitted).5


       5
         On remand, the ALJ needs to reassess Plaintiff’s RFC and address the fact that
Drs. Berner and Bernardo offered conflicting opinions regarding Plaintiff’s postural limitations.
The ALJ appeared to credit Dr. Bernardo’s opinion over Dr. Berner’s opinion, even though the
ALJ assigned great weight to Dr. Berner’s opinion and provided no reasons for discounting it.
(See Tr. 23, assigning “[g]reat weight . . . to the State agency medical consultants’ opinions”;
Tr. 20, 70, reflecting that the ALJ formulated an RFC that is inconsistent with Dr. Berner’s
opinion).

PAGE 9 – OPINION AND ORDER
       B.      Plaintiff’s Mental Impairments

       Plaintiff also challenges the ALJ’s assessment of the non-examining state agency

psychologists’ opinions. The Court does not address this issue because Plaintiff acknowledges

that the Court needs to remand this case for further proceedings. See Tucker v. Berryhill, No. 18-

cv-01861-RMI, 2019 WL 4738222, at *7 (N.D. Cal. Sept. 27, 2019) (“[B]ecause the court is

already remanding the case for further proceedings, the court does not find it necessary to

address Plaintiff’s remaining issues (finding Plaintiff does not meet or equal a listing; failing to

evaluate the medical opinions of Dr. Bui and Dr. Her; assessing Plaintiff’s residual functional

capacity; and determining Plaintiff’s credibility) because the claims can be adequately addressed

on remand, and because neither can secure for Plaintiff any relief beyond what is already being

granted.”); Dahser v. Astrue, No. 09-cv-6139–BR, 2010 WL 4923101, at *7 (D. Or. Nov. 29,

2010) (“In light of the Court’s decision below that a remand for further proceedings is necessary

to permit the ALJ to further consider the evidence consistent with this Opinion and Order, the

Court need not address Plaintiff’s remaining arguments.”).

                                          CONCLUSION

       For the foregoing reasons, the Court REVERSES the Commissioner’s decision and

REMANDS this case for further proceedings consistent with this opinion.

       IT IS SO ORDERED.

       DATED this 9th day of December, 2019.


                                                       STACIE F. BECKERMAN
                                                       United States Magistrate Judge




PAGE 10 – OPINION AND ORDER
